       Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 1 of 16




 1

 2

 3

 4

 5

 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                                         Case No. CV 19-0035-TUC-RM (LAB)
 9   Russell B. Toomey,
10                                  Plaintiff,             STIPULATED PROTECTIVE ORDER
11          vs.
12   State of Arizona; Arizona Board of Regents,
     d/b/a University of Arizona, a governmental
13   body of the State of Arizona; Ron Shoopman, in
     his official capacity as Chair of the Arizona
14   Board of Regents; Larry Penley, in his official
     capacity as member of the Arizona Board of
15   Regents; Ram Krishna, in his official capacity
     as member of the Arizona Board of Regents;
16   Lyndel Manson, in her capacity as member of
     the Arizona Board of Regents; Karrin Taylor
17   Robson, in her capacity as member of the
     Arizona Board of Regents; Jay Heiler, in his
18   capacity as member of the Arizona Board of
     Regents; Fred Duval, in his capacity as member
19   of the Arizona Board of Regents; Andy Tobin,
     in his official capacity as Director of the Arizona
20   Department of Administration; Paul Shannon,
     in his official capacity as Acting Assistant
21   Director of the Benefits Service Division of the
     Arizona Department of Administration,
22
                                     Defendants.
23

24          The Court recognizes that many of the documents and much of the information

25   (“Materials” as defined herein) being sought through discovery in the above-captioned action

26   are normally kept confidential by the parties. The Materials to be exchanged throughout the

27   course of the litigation between the parties may contain trade secret or other confidential

28   research, development, commercial, or highly personal information, as is contemplated by
      Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 2 of 16




 1   Federal Rule of Civil Procedure 26(c)(1)(G). Additionally, the Materials to be exchanged
 2   throughout the course of the litigation between the parties may contain Protected Health
 3   Information (“PHI”), as that term is defined in 45 C.F.R. § 160.103, of Plaintiff and other
 4   Plan beneficiaries, which should be produced subjected to the provisions of the Health
 5   Insurance Portability and Accountability Act of 1996, codified primarily at 18, 26 & 42
 6   U.S.C. (2003) (“HIPAA”). The parties have agreed to be bound by the terms of this
 7   Protective Order (“Order”) in this action to facilitate the document production and disclosure
 8   and protect the respective interests of the parties in their trade secrets, confidential, and/or
 9   highly personal information. This Order shall remain in effect unless modified pursuant to
10   the terms contained in this Order.
11          IT IS THEREFORE ORDERED THAT,
12   The following Definitions shall apply in this Order:
13          A.    The term “Confidential Information” will mean and include information
14   contained or disclosed in any materials, including documents, portions of documents,
15   answers to interrogatories, responses to requests for admissions, trial testimony, deposition
16   testimony, and transcripts of trial testimony and depositions, including data, summaries, and
17   compilations derived therefrom that is deemed to be Confidential Information by any party
18   to which it belongs.
19          B.    The term “Materials” will include, but is not be limited to: documents;
20   correspondence; memoranda; financial information; email; specifications; marketing plans;
21   marketing budgets; customer information; materials that identify customers or potential
22   customers; price lists or schedules or other matter identifying pricing; minutes; letters;
23   statements; cancelled checks; contracts; invoices; drafts; books of account; worksheets;
24   forecasts; notes of conversations; desk diaries; appointment books; expense accounts;
25   recordings; photographs; motion pictures; sketches; drawings; notes of discussions with
26   third parties; other notes; business reports; instructions; disclosures; other writings; records
27   of website development; and internet archives.
28          C.    The term “Counsel” will mean counsel of record, and other attorneys,

                                                    2
      Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 3 of 16




 1   paralegals, secretaries, and other support staff employed in the following parties:
 2         • ACLU Foundation of Arizona;
 3         • American Civil Liberties Union;
 4         • Fennemore Craig, P.C.;
 5         • Perkins Coie LLP;
 6         • Willkie Farr & Gallagher LLP; and
 7         • The Arizona Department of Administration.
 8   The following provisions shall apply in this litigation:
 9          1.    Each party to this litigation may disclose PHI without the written authorization
10   of the individual whose PHI is disclosed in accordance with 45 CFR § 164.512(e), which
11   allows for disclosure of such information in the course of a judicial proceeding in response
12   to a subpoena, discovery request, or other lawful process, that is not accompanied by an
13   order of the court, if the parties enter into a qualified protective order that meets the
14   requirements of 45 CFR § 164.512(e)(1)(v).
15          2.    Each party to this litigation that produces or discloses any Materials, answers
16   to interrogatories, responses to requests for admission, trial testimony, deposition testimony,
17   and transcripts of trial testimony and depositions, or information that the producing party
18   believes should be subject to this Protective Order may designate the same as
19   “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY.”
20                (a)    Designation as “CONFIDENTIAL”: Any party may designate
21                       information as “CONFIDENTIAL” only if, in the good faith belief
22                       of such party and its Counsel, the unrestricted disclosure of such
23                       information could be harmful to the business or operations of such
24                       party or the information consists of PHI.
25                (b)    Designation as “CONFIDENTIAL – FOR COUNSEL ONLY”: Any
26                       party may designate information as “CONFIDENTIAL – FOR
27                       COUNSEL ONLY” only if, in the good faith belief of such party and its
28                       Counsel, the information is among that considered to be most sensitive

                                                   3
      Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 4 of 16




 1                       by the party, including but not limited to trade secret or other
 2                       confidential research, development, financial, personal, medical,
 3                       customer related data or other commercial information.
 4          3.    In the event the producing party elects to produce Materials for inspection, no
 5   marking need be made by the producing party in advance of the initial inspection. For
 6   purposes of the initial inspection, all Materials produced will be considered as
 7   “CONFIDENTIAL – FOR COUNSEL ONLY,” and must be treated as such pursuant to the
 8   terms of this Order. Thereafter, upon selection of specified Materials for copying by the
 9   inspecting party, the producing party must, within a reasonable time prior to producing those
10   Materials to the inspecting party, mark the copies of those Materials that contain
11   Confidential Information with the appropriate confidentiality marking.
12          4.    Whenever a deposition taken on behalf of any party involves the disclosure of
13   Confidential Information of any party:
14                (a)    the deposition or portions of the deposition must be designated as
15                containing Confidential Information subject to the provisions of this Order;
16                such designation must be made on the record whenever possible, but a party
17                may designate portions of depositions as containing Confidential Information
18                after transcription of the proceedings; a party will have until thirty (30) days
19                after receipt of the deposition transcript to inform the other party or parties to
20                the action of the portions of the transcript to be designated “CONFIDENTIAL”
21                or “CONFIDENTIAL – FOR COUNSEL ONLY.”
22                (b)    the disclosing party will have the right to exclude from attendance at the
23                deposition, during such time as the Confidential Information is to be disclosed,
24                any person other than the deponent, Counsel (including their staff and
25                associates), the court reporter, and the person(s) agreed upon pursuant to
26                paragraph 8, below; and
27                (c)    The originals of the deposition transcripts and all copies of the
28                deposition    must bear     the       legend      “CONFIDENTIAL”               or

                                                    4
      Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 5 of 16




 1                “CONFIDENTIAL – FOR COUNSEL ONLY,” as appropriate, and the
 2                original or any copy ultimately presented to a court for filing must not be filed
 3                unless it can be accomplished under seal, identified as being subject to this
 4                Order, and protected from being opened except by order of this Court.
 5          5.    All   Confidential      Information   designated   as   “CONFIDENTIAL”         or
 6   “CONFIDENTIAL – FOR COUNSEL ONLY” must not be disclosed by the receiving party
 7   to anyone other than those persons designated within this Order and must be handled in the
 8   manner set forth below, and in any event, must not be used for any purpose other than in
 9   connection with this litigation, unless and until such designation is removed either by
10   agreement of the parties, or by order of the Court.
11          6.    Information designated “CONFIDENTIAL – FOR COUNSEL ONLY” may be
12   viewed only by:
13                (a)    Counsel (as defined in paragraph C, above) of the receiving party;
14                (b)    Independent experts and stenographic and clerical employees associated
15                       with such experts. Prior to receiving any Confidential Information of
16                       the producing party, the expert must execute a copy of the “Agreement
17                       to Be Bound by Stipulated Protective Order,” attached hereto as Exhibit
18                       A.   Counsel for the receiving party must provide the name and
19                       curriculum vitae of the expert and a copy of the executed Exhibit A to
20                       the producing party at least five (5) business days prior to providing any
21                       Confidential Information to such expert. The producing party may
22                       object to the disclosure within the five (5) day period, in which case, the
23                       parties agree to promptly confer and use good faith to resolve any
24                       objection.    If the parties are unable to resolve any objection, the
25                       objecting party may file a motion seeking a ruling regarding the
26                       disclosure with the Court within ten (10) days following the meet and
27                       confer. Counsel for the receiving party must retain executed copies of
28                       such exhibits;

                                                    5
      Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 6 of 16




 1                (c)    The Court and any Court staff and administrative personnel;
 2                (d)    Any court reporter employed in this litigation and acting in that capacity;
 3                       and
 4                (e)    Any person indicated on the face of the document to be its author or co-
 5                       author, or any person identified on the face of the document as one to
 6                       whom a copy of such document was sent before its production in this
 7                       action.
 8          7.    Information designated “CONFIDENTIAL” may be viewed only by the
 9   individuals listed in paragraph 5, above, and by the additional individuals listed below:
10                (a)    Party principals or executives who are required to participate in policy
11                       decisions with reference to this action;
12                (b)    Technical personnel of the parties with whom Counsel for the parties
13                       find it necessary to consult, in the discretion of such Counsel, in
14                       preparation for trial of this action; and
15                (c)    Stenographic and clerical employees associated with the individuals
16                       identified above.
17          8.    All information that has been designated as “CONFIDENTIAL – FOR
18   COUNSEL ONLY” by the producing or disclosing party, and any and all reproductions of
19   that information, must be retained in the custody of the Counsel for the receiving party,
20   except that independent experts authorized to view such information under the terms of this
21   Order may retain custody of copies such as are necessary for their participation in this
22   litigation, but only during the course of this litigation. The principals, employees or other
23   agents of the parties who received information prior to and apart from this litigation that was
24   subsequently disclosed in this litigation as being either “CONFIDENTIAL” or
25   “CONFIDENTIAL – FOR COUNSEL ONLY” may also retain copies of that information
26   as is necessary for use in their respective businesses.
27          9.    Before any Materials produced in discovery, answers to interrogatories,
28   responses to requests for admissions, deposition transcripts, or other documents which are

                                                    6
         Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 7 of 16




 1   designated as Confidential Information are filed with the Court for any purpose, the party
 2   seeking to file such material must seek permission of the Court to file the material under
 3   seal. Nothing in this order shall be construed as automatically permitting a party to file
 4   under seal. The party seeking leave of Court shall show “compelling reasons” (where the
 5   motion is more than tangentially related to the merits of the case) or “good cause” for filing
 6   under seal. See Ctr. For Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir.
 7   2016). Additionally, such party seeking to file under seal shall, within the applicable
 8   deadline, file a redacted, unsealed version of any motion, response or reply if such party is
 9   waiting for a ruling from the Court on filing an unredacted, sealed version of the same
10   document.1 Further, no portion of the trial of the matter shall be conducted under seal.
11            10. Confidential Information and Materials designated “CONFIDENTIAL” or
12   “CONFIDENTIAL – FOR COUNSEL ONLY” shall be used solely for the prosecution or
13   defense of this action. A party who wishes to use Confidential Information and/or Materials
14   designated “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY” for a
15   purpose other than the prosecution or defense of this action must request permission, in
16   writing, from Counsel for the producing party. The receiving party’s request must identify
17   the Confidential Information and/or Materials designated “CONFIDENTIAL” or
18   “CONFIDENTIAL – FOR COUNSEL ONLY” that the receiving party wishes to use, and
19   identify the purpose for which it wishes to use Confidential Information and/or Materials
20   designated “CONFIDENTIAL” or “CONFIDENTIAL –FOR COUNSEL ONLY.” If the
21   parties cannot resolve the question of whether the receiving party can use Confidential
22   Information and/or Materials designated “CONFIDENTIAL” or “CONFIDENTIAL – FOR
23   COUNSEL ONLY” for a purpose other than the prosecution or defense of this action within
24

25
     1
      If a party wishes to use the opposing party’s confidential designations to support or oppose
26   a motion, the opposing party bears the burden to make the “compelling reasons” showing.
27   In the event the party wishing to use the confidential information anticipates this scenario
     arising, the party shall initiate a discovery dispute conference call consistent with the terms
28   of the Court’s Rule 16 Scheduling Order at least fourteen (14) days before the due date of
     the filing in which the party wishes to reference the information.
                                                   7
      Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 8 of 16




 1   fourteen (14) days of the producing party’s receipt of such a request, the receiving party may
 2   move the Court for a ruling on the receiving party’s request. In the event any party files a
 3   motion    seeking   to   use   Confidential    Information    and/or    Materials    designated
 4   “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY” for a purpose other
 5   than the prosecution or defense of this action, the Confidential Information and/or Materials
 6   designated “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY” shall be
 7   submitted to the Court, under seal, for an in-camera inspection. Any Confidential
 8   Information and/or Materials designated “CONFIDENTIAL” or “CONFIDENTIAL – FOR
 9   COUNSEL ONLY” at issue must be treated as Confidential Information, as designated by
10   the producing party, until the Court has ruled on the motion or the matter has been otherwise
11   resolved. Any Confidential Information and/or Materials containing PHI may not be used
12   or disclosed for any purpose other than the prosecution or defense of this action.
13          11.   At any stage of these proceedings, any party may object to a designation of
14   Materials as Confidential Information. The party objecting to confidentiality must notify,
15   in writing, Counsel for the producing party of the objected-to Materials and the grounds for
16   the objection. If the dispute is not resolved consensually between the parties within fourteen
17   (14) days of receipt of such a notice of objections, the objecting party may move the Court
18   for a ruling on the objection. In the event any party files a motion challenging the designation
19   or redaction of information, the document shall be submitted to the Court, under seal, for an
20   in-camera inspection. The Materials at issue must be treated as Confidential Information,
21   as designated by the producing party, until the Court has ruled on the objection or the matter
22   has been otherwise resolved.
23          12.   At any stage of these proceedings, any party may request that it be permitted to
24   disclose Materials designated as Confidential Information to individuals not permitted by
25   this Order to view such Materials. The party must notify, in writing, Counsel for the
26   producing party of the identity of the relevant Materials and the individuals to whom the
27   party wishes to disclose the Materials. If the request is not resolved consensually between
28   the parties within fourteen (14) days of receipt of such a request, the requesting party may

                                                    8
      Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 9 of 16




 1   move the Court for a ruling allowing such disclosure. In the event any party files a motion
 2   requesting such disclosure, the document shall be submitted to the Court, under seal, for an
 3   in-camera inspection. The Materials at issue must be treated as Confidential Information,
 4   as designated by the producing party, until the Court has ruled on the request.
 5          13.   All Confidential Information must be held in confidence by those inspecting or
 6   receiving it. To the extent the Confidential Information has not been disclosed prior to and
 7   apart from this litigation, it must be used only for purposes of this action. If the Confidential
 8   Information was exchanged between the parties prior to and apart from this litigation for
 9   purposes of conducting their respective businesses, the parties may continue to use that
10   otherwise Confidential Information for that purpose. The parties may not distribute the
11   Confidential Information beyond those persons or entities that had received the Confidential
12   Information prior to this litigation. In addition, counsel for each party, and each person
13   receiving Confidential Information, must take reasonable precautions to prevent the
14   unauthorized or inadvertent disclosure of such information. If Confidential Information is
15   disclosed to any person other than a person authorized by this Order, the party responsible
16   for the unauthorized disclosure must immediately bring all pertinent acts relating to the
17   unauthorized disclosure to the attention of the other parties and, without prejudice to any
18   rights and remedies of the other parties, make every effort to prevent further disclosure by
19   the party and by the person(s) receiving the unauthorized disclosure.
20          14.   No party will be responsible to another party for disclosure of Confidential
21   Information under this Order if the information in question is not labeled or otherwise
22   identified as such in accordance with this Order.
23          15.   If a party, through inadvertence, produces any Confidential Information
24   without labeling or marking or otherwise designating it as such in accordance with this
25   Order, the producing party may give written notice to the receiving party that the Materials
26   produced are deemed Confidential Information, and that the Materials produced should be
27   treated as such in accordance with that designation under this Order. The receiving party
28   must treat the Materials as confidential, once the producing party so notifies the receiving

                                                    9
     Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 10 of 16




 1   party. If the receiving party has disclosed the Materials before receiving the designation,
 2   the receiving party must notify the producing party in writing of each such disclosure.
 3   Counsel for the parties will agree on a mutually acceptable manner of labeling or marking
 4   the inadvertently produced Materials as “CONFIDENTIAL” or “CONFIDENTIAL – FOR
 5   COUNSEL ONLY” – SUBJECT TO PROTECTIVE ORDER.
 6          16.   Nothing within this Order will prejudice the right of any party to object to the
 7   production of any discovery material on the grounds that the material is protected as
 8   privileged or as attorney work product.
 9          17.   Nothing in this Order will bar Counsel from rendering advice to their clients
10   with respect to this litigation and, in the course thereof, relying upon any information
11   designated as Confidential Information, provided that the contents of the information must
12   not be disclosed.
13          18.   This Order will be without prejudice to the right of any party to oppose
14   production of any information for lack of relevance or any other ground other than the mere
15   presence of Confidential Information. The existence of this Order must not be used by either
16   party as a basis for discovery that is otherwise improper under the Federal Rules of Civil
17   Procedure.
18          19.   Information designated Confidential pursuant to this Order also may be
19   disclosed if: (a) the party or non-party making the designation consents to such disclosure;
20   (b) the Court, after notice to all affected persons, allows such disclosure; or (c) the party to
21   whom Confidential Information has been produced thereafter becomes obligated to disclose
22   the information in response to a lawful subpoena, provided that the subpoenaed party gives
23   prompt notice to Counsel for the party which made the designation, and permits Counsel for
24   that party sufficient time to intervene and seek judicial protection from the enforcement of
25   this subpoena and/or entry of an appropriate protective order in the action in which the
26   subpoena was issued.
27          20.   Nothing in this Confidentiality Order shall limit any producing party’s use of
28   its own documents or shall prevent any producing party from disclosing its own Confidential

                                                   10
     Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 11 of 16




 1   Information to any person. Such disclosures shall not affect any confidential designation
 2   made pursuant to the terms of this Order so long as the disclosure is made in a manner which
 3   is reasonably calculated to maintain the confidentiality of the information. Nothing in this
 4   Order shall prevent or otherwise restrict Counsel from rendering advice to their clients, and
 5   in the course thereof, relying on examination of stamped confidential information.
 6          21.   Within thirty (30) days of the final termination of this action, including any and
 7   all appeals, each party must purge all Confidential Information from all machine-readable
 8   media on which it resides and must either (a) return all Confidential Information to the party
 9   that produced the information, including any copies, excerpts, and summaries of that
10   information, or (b) destroy same. With respect to paper copies, return or destruction of
11   Confidential Information is at the option of the producing party. Notwithstanding the
12   foregoing, Counsel for each party may retain all Confidential Information, provided that any
13   documents containing Confidential Information are marked as subject to this Order, and will
14   continue to be bound by this Order with respect to all such retained information, after the
15   conclusion of this litigation. Further, attorney work product Materials that contain
16   Confidential Information need not be destroyed, but, if they are not destroyed, the person in
17   possession of the attorney work product will continue to be bound by this Order with respect
18   to all such retained information, after the conclusion of this litigation.
19          22.   The restrictions and obligations set forth within this Order will not apply to any
20   information that: (a) the parties agree should not be designated Confidential Information;
21   (b) the parties agree, or the Court rules, is already public knowledge; or (c) the parties agree,
22   or the Court rules, has become public knowledge other than as a result of disclosure by the
23   receiving party, its employees, or its agents, in violation of this Order.
24          23.   Any party may designate as “CONFIDENTIAL” or “CONFIDENTIAL – FOR
25   COUNSEL ONLY” any Materials that were produced during the course of this action
26   without such designation before the effective date of this Order, as follows:
27                (a)    Parties to this action may designate such Materials by sending written
28                       notice of such designation, accompanied by copies of the designated

                                                    11
     Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 12 of 16




 1                        Materials bearing the appropriate legend of “CONFIDENTIAL” or
 2                        “CONFIDENTIAL – FOR COUNSEL ONLY” to all other parties in
 3                        possession or custody of such previously undesignated Materials. Any
 4                        party receiving such notice and copies of designated Materials pursuant
 5                        to this subparagraph shall return to the producing party all undesignated
 6                        copies of such Materials in its custody or possession, or shall affix the
 7                        appropriate legend to all copies of the designated Materials in its custody
 8                        or possession.
 9                (b)     Upon notice of designation pursuant to this paragraph, parties shall also:
10                        (i) make no disclosure of such designated Materials or information
11                        contained therein except as allowed under this Order; and (ii) take
12                        reasonable steps to notify any persons known to have possession of such
13                        designated Materials or information of the effect of such designation
14                        under this Order.
15                (c)     All such designations must be made within thirty (30) days of the date
16                        of this Order.
17          24.   Transmission by e-mail or facsimile is acceptable for all notification purposes
18   within this Order.
19          25.   This Order may be modified by agreement of the parties, subject to approval
20   by the Court.
21          26.   The Court may modify the terms and conditions of this Order for good cause,
22   or in the interest of justice, or on its own order at any time in these proceedings.
23          27.   After termination of this action, the provisions of this Order shall continue to
24   be binding, except with respect to those documents and information that became a matter of
25   public record. This Court retains and shall have continuing jurisdiction over the parties and
26   recipients of Confidential Information and Materials designated as confidential for
27   enforcement of the provisions of this Order following termination of this litigation.
28          28.   Entering into, agreeing to, and/or producing or receiving documents designated

                                                    12
     Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 13 of 16




 1   as “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY” or otherwise
 2   complying with the terms of this Order shall not constitute an admission or adjudication by
 3   any party that any particular document designated as Confidential Information is private,
 4   confidential, or proprietary information warranting protection.
 5          SO STIPULATED.
 6
            Dated: March 5, 2021
 7                                           ACLU FOUNDATION OF ARIZONA
                                             By /s/ Christine K. Wee
 8                                           Victoria Lopez
 9                                           Christine K. Wee
                                             3707 North 7th Street, Suite 235
10                                           Phoenix, Arizona 85014
                                             vlopez@acluaz.org
11
                                             cwee@acluaz.org
12
                                             AMERICAN CIVIL LIBERTIES UNION
13                                           FOUNDATION
14                                           Joshua A. Block*
                                             Leslie Cooper*
15                                           125 Broad Street, Floor 18
                                             New York, New York 10004
16
                                             jblock@aclu.org
17                                           kcooper@aclu.org

18

19
                                             WILLKIE FARR & GALLAGHER LLP
                                             Wesley R. Powell*
20                                           Matthew S. Freimuth*
                                             Nicholas Reddick*
21                                           *admitted pro hac vice
22                                           787 Seventh Avenue
                                             New York, NY 10019
23                                           wpowell@willkie.com
                                             mfreimuth@willkie.com
24
                                             nreddick@willkie.com
25
                                             Attorneys for Plaintiff Russell B. Toomey
26
27

28

                                                  13
     Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 14 of 16




 1
                                        FENNEMORE CRAIG, P.C.
 2
                                        /s/ Ryan C. Curtis (with permission)
 3                                      Fennemore Craig, P.C.
                                        Ryan C. Curtis
 4                                      Shannon Cohan
 5                                      Amy Abdo
                                        2394 E Camelback Rd., Ste. 600
 6                                      Phoenix, AZ 85016-3429
                                        rcurtis@fclaw.com
 7
                                        scohan@fclaw.com
 8                                      amy@fclaw.com

 9                                      Attorneys for Defendants State of Arizona,
10                                      Andy Tobin, and Paul Shannon

11                                      PERKINS COIE LLP
                                        /s/ Paul F. Eckstein (with permission)
12
                                        Paul F. Eckstein
13                                      Austin C. Yost
                                        2901 N. Central Ave., Suite 2000
14                                      Phoenix, Arizona 85012-2788
15
                                        peckstein@perkinscoie.com
                                        ayost@perkinscoie.com
16
                                        Attorneys for Defendants Arizona Board of
17                                      Regents, d/b/a University of Arizona; Ron
18                                      Shoopman; Larry Penley; Ram Krishna; Bill
                                        Ridenour; Lyndel Manson; Karrin Taylor Robson;
19                                      Jay Heiler; and Fred Duval
     SO ORDERED.
20

21       Dated this 5th day of March, 2021.
22

23

24

25

26
27

28

                                              14
     Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 15 of 16




 1                                           EXHIBIT A
 2

 3

 4

 5
                         IN THE UNITED STATES DISTRICT COURT
 6
                               FOR THE DISTRICT OF ARIZONA
 7

 8
                                                            Case No. CV 19-0035-TUC-RM
 9
                                                            (LAB)
     Russell B. Toomey,
10
                                    Plaintiff,              AGREEMENT TO BE BOUND
11                                                          STIPULATED PROTECTIVE
            vs.                                             ORDER
12
     State of Arizona; Arizona Board of Regents,            Date:
13   d/b/a University of Arizona, a governmental
     body of the State of Arizona; Ron Shoopman, in         Time:
14   his official capacity as Chair of the Arizona          Dept:
     Board of Regents; Larry Penley, in his official        Judge:
15   capacity as member of the Arizona Board of
     Regents; Ram Krishna, in his official capacity
16   as member of the Arizona Board of Regents;
     Lyndel Manson, in her capacity as member of
17   the Arizona Board of Regents; Karrin Taylor
     Robson, in her capacity as member of the
18   Arizona Board of Regents; Jay Heiler, in his
     capacity as member of the Arizona Board of
19   Regents; Fred Duval, in his capacity as member
     of the Arizona Board of Regents; Andy Tobin,
20   in his official capacity as Director of the Arizona
     Department of Administration; Paul Shannon,
21   in his official capacity as Acting Assistant
     Director of the Benefits Service Division of the
22   Arizona Department of Administration,
23                                      Defendants.
24

25   I, __________________________________________, declare and say that:

26          1.    I am employed as_________________________________________

27                                                     By

28   _____________________________________________________________________

                                                   1
     Case 4:19-cv-00035-RM-LAB Document 165 Filed 03/08/21 Page 16 of 16




 1          2.    I have read the Stipulated Protective Order (the “Order”) entered in
 2          ____________________________ and have received a copy of the Order.
 3          3.    I promise that I will use any and all “Confidential” or “Confidential – For
 4   Counsel Only” information, as defined in the Order, given to me only in a manner authorized
 5   by the Order, and only to assist Counsel in the litigation of this matter.
 6          4.    I promise that I will not disclose or discuss such “Confidential” or
 7   “Confidential – For Counsel Only” information with anyone other than the persons
 8   described in paragraphs 3, 8 and 9 of the Order.
 9          5.    I acknowledge that, by signing this agreement, I am subjecting myself to the
10   jurisdiction of the United States District Court for the District of Arizona with respect to the
11   enforcement of the Order.
12          6.    I understand that any disclosure or use of “Confidential” or “Confidential – For
13   Counsel Only” information in any manner contrary to the provisions of the Protective Order
14   may subject me to sanctions for contempt of court.
15          7.    I will return all “Confidential” or “Confidential – For Counsel Only” Materials
16   (as defined in the Order) to the attorney who provided it to me, upon request of that attorney,
17   and will confirm in writing to the requesting attorney that I have done so. I shall not retain
18   any copies of said Materials or any information contained within “Confidential” or
19   “Confidential – For Counsel Only” Materials.
20          I declare under penalty of perjury that the foregoing is true and correct.
21

22

23   Date: ___________________                          ___________________________
                                                        Signature
24

25

26
27

28

                                                    2
